Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the point cloud" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the absolute space" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the three-dimensional space" in line 19.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 5 recites the limitation "the detected area" in line 23.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the point cloud" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the absolute space" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
6 recites the limitation "the three-dimensional space" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 6 recites the limitation "the detected area" in line 18.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 5 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bethke et al. (US 20170192418 A1).
Regarding claim 5, as best understood by Examiner, Bethke et al. discloses a map creation system (UAV processing system 500, para. 0100), comprising:
a relative position detector (UAV (e.g., a UAV that includes a GPS receiver) to record information identifying the location 42, para. 0032) to measure distances and directions from a sensor to points on a surface of an infrastructure or an object and to create point cloud data in a relative space with the sensor at a center thereof (can generate information associated with the received sensor information, including a 3D model of the vertical structure, a 3D point cloud digital surface model, surface mesh, and so on. The generated 3D models can be utilized in subsequent vertical inspections (e.g., to identify obstructions, determine safe locations, and automate the inspection process), para. 0042);
a sensor position detector to measure a position (operator 40 can prefer to be a threshold distance away from the structure 50 when determining safe locations (e.g., 5 meters, 
a processor to execute a program (a system of one or more processors 535, para. 0093, figure 5); and
a memory to store the program (software modules configured for execution on computing devices may be provided on a computer readable medium, such as a compact disc, digital video disc, flash drive, or any other tangible medium, para. 0107) which, when executed by the processor, performs processes of:
calculating position information of the point cloud in the absolute space on the basis of the point cloud data in the relative space and the sensor position data (geospatial readings may be taken from equidistant points on either side of the structure. The user device or the UAV, may then calculate a lat/long of the center of the geospatial readings. Also, a ranger finder, or LIDAR sensor may be used the UAV when identifying vertical inspection locations, and calculating the center of the structure based on the information returned, para. 0019);
obtaining a direction vector from the sensor to each of points of the point cloud in the absolute space on the basis of the point cloud data in the relative space and the sensor position data (an interface of the user device may present an aerial image of the structure, or other representation of the structure, such as a 3D CAD drawing. The interface may present proposed safe locations (604A-604H) for the vertical columns of flight by the UAV. The interface may display an inspection perimeter, for example a circular ring 608, or other shape around the structure 602 presented in the image. The vertical inspection perimeter 608 may be adjusted to increase, or decrease the radius or distance of the inspection perimeter around the structure 602. Additionally, vertical inspection locations (604A-604H) may be displayed about the inspection perimeter. A vertical inspection location can be represented with by a waypoint 
extracting points (e.g., 604A – 604H) composing a plane area (vertical plane(s)) on the basis of the position information and the direction vectors of the point cloud in the absolute space to obtain an area outline (inspection perimeter 608 increases in size (as shown by arrow 610), additional vertical inspection locations may be automatically added to the inspection perimeter, and as the inspection perimeter decreases in size (as shown by arrow 610), para. 0048) on the basis of distribution of the extracted points,
the extraction process including setting a reference plane to provide a reference in the three-dimensional space (there is shown in figure 6, a reference plane including points 604B-H, inset within UI panel 614)
the extraction process including extracting a point (e.g., 604A) whose neighborhood points (points 604B-H) have direction vector distribution that fits vector distribution calculated from positional relationships between the reference plane and the sensor position data (UAV can ensure that as it descends, it maintains a same threshold distance from the structure 20 (e.g., using sensors that can accurately obtain distance and range measurements, para. 0022); and 
drawing a picture representing an outline of the detected area with a line (geofence envelope can therefore be a substantially circular geofence 612 centered at the structure, which forces the UAV to maintain itself within the threshold distance (e.g., as described above) from the structure, para. 0050).
Claim 6, a method claim, is rejected for the same reason as claim 5. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J LETT whose telephone number is (571)272-7464.  The examiner can normally be reached on Mon-Fri 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS J LETT/Primary Examiner, Art Unit 2677